Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 1 of 24 Page ID #:1225



  1
  2
  3
  4
  5
  6
  7
  8
                             UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
          MICHELLE F. G.,1                          Case No. EDCV 19-02156-RAO
12
                           Plaintiff,
13
               v.                                   MEMORANDUM OPINION AND
14                                                  ORDER
          ANDREW SAUL, Commissioner of
15        Social Security,
16                         Defendant.
17
18
      I.      INTRODUCTION
19
              Plaintiff Michelle F. G. (“Plaintiff”) challenges the Commissioner’s denial of
20
      her application for a period of disability, disability insurance benefits (“DIB”), and
21
      supplemental security income (“SSI”). For the reasons stated below, the decision of
22
      the Commissioner is AFFIRMED.
23
      ///
24
      ///
25
      ///
26
      1
27     Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
      and the recommendation of the Committee on Court Administration and Case
28    Management of the Judicial Conference of the United States.
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 2 of 24 Page ID #:1226



  1   II.   PROCEEDINGS BELOW
  2         On or about December 14, 2015, Plaintiff filed a Title II application for a
  3   period of disability and DIB alleging disability beginning on February 12, 2012.2
  4   (Administrative Record (“AR”) 239-40; see AR 270.) Plaintiff also filed a Title XVI
  5   application for SSI. (AR 246-49.) Her application was denied initially on June 15,
  6   2016 (AR 145-49), and upon reconsideration on August 17, 2016 (AR 154-59).
  7   Plaintiff filed a request for a hearing (AR 162-63), and a hearing was held on August
  8   16, 2018 (AR 39-72). Represented by counsel, Plaintiff appeared and testified, along
  9   with an impartial vocational expert. (AR 39-72.) On September 26, 2018, the
10    Administrative Law Judge (“ALJ”) found that Plaintiff had not been under a
11    disability, pursuant to the Social Security Act, from February 12, 2012 through the
12    date of the decision. (AR 27.) The ALJ’s decision became the Commissioner’s final
13    decision when the Appeals Council denied Plaintiff’s request for review. (AR 1-4.)
14    Plaintiff filed this action on November 8, 2019. (Dkt. No. 1.)
15          The ALJ followed a five-step sequential evaluation process to assess whether
16    Plaintiff was disabled under the Social Security Act. See Lester v. Chater, 81 F.3d
17    821, 828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff did not engage
18    in substantial gainful activity since February 12, 2012. (AR 13.) At step two, the
19    ALJ found that Plaintiff had the following severe impairments: degenerative disc
20    disease; plantar fascial fibromatosis; carpal tunnel syndrome; depression, anxiety;
21    and obesity. (Id.) At step three, the ALJ found that Plaintiff “does not have an
22    impairment or combination of impairments that meets or medically equals the
23    severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix
24    1.” (AR 14.)
25    ///
26
      2
27      In her applications, Plaintiff alleged her disability began on April 16, 2015. (See
      AR 239.) However, Plaintiff’s alleged onset date is identified as February 12, 2012
28    in the Disability Report. (AR 270.)
                                                2
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 3 of 24 Page ID #:1227



  1          Before proceeding to step four, the ALJ found Plaintiff had the residual
  2   functional capacity (“RFC”) to:
  3          [P]erform light work . . . except she can stand and/or walk for a
  4          combined four hours out of the eight-hour workday with customary
             breaks. She can occasionally climb, balance, stoop, kneel, crouch, and
  5          crawl. She can have no more than frequent exposure to hazards such
  6          as unprotected heights and dangerous machinery. She can frequently
             work on uneven terrain. She can perform tasks of a nature that can be
  7          learned within a short demonstration period of approximately 30 days.
  8          She can work primarily with things, rather than with people, such that
             the work contact with others is only on an occasional basis. She must
  9          be permitted to use a cane for prolonged walking.
10
      (AR 16.)
11
             At step four, the ALJ found that Plaintiff was unable to perform any past
12
      relevant work. (AR 24.) At step five, the ALJ found there are jobs that exist in
13
      significant numbers in the national economy that Plaintiff can perform. (AR 25.)
14
      Accordingly, the ALJ determined that, as to Plaintiff’s claim for a period of disability,
15
      DIB, and SSI, Plaintiff had not been under a disability from February 12, 2012,
16
      through the date of the decision. (AR 27.)
17
      III.   STANDARD OF REVIEW
18
             Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
19
      decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
20
      supported by substantial evidence and if the proper legal standards were applied.
21
      Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “Substantial evidence .
22
      . . is ‘more than a mere scintilla[,]’ . . . [which] means--and means only--‘such
23
      relevant evidence as a reasonable mind might accept as adequate to support a
24
      conclusion.’” Biestek v. Berryhill, —U.S. —, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d
25
      504 (2019) (citations omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
26
      An ALJ can satisfy the substantial evidence requirement “by setting out a detailed
27
      and thorough summary of the facts and conflicting clinical evidence, stating his
28
                                                 3
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 4 of 24 Page ID #:1228



  1   interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725
  2   (9th Cir. 1998) (citation omitted).
  3         “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
  4   specific quantum of supporting evidence. Rather, a court must consider the record
  5   as a whole, weighing both evidence that supports and evidence that detracts from the
  6   Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
  7   (citations and internal quotation marks omitted). “‘Where evidence is susceptible to
  8   more than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan
  9   v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v.
10    Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)); see Robbins v. Social Sec. Admin., 466
11    F.3d 880, 882 (9th Cir. 2006) (“If the evidence can support either affirming or
12    reversing the ALJ’s conclusion, we may not substitute our judgment for that of the
13    ALJ.”). The Court may review only “the reasons provided by the ALJ in the
14    disability determination and may not affirm the ALJ on a ground upon which he did
15    not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing Connett v.
16    Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).
17    IV.   DISCUSSION
18          Plaintiff raises a single issue for review – whether the ALJ properly rejected
19    Plaintiff’s statements concerning pain, symptoms, and level of limitation. (See Joint
20    Submission (“JS”) 5-17.) The Commissioner contends that “the ALJ provided
21    several reasons for finding Plaintiff’s subjective complaints inconsistent with the
22    record.” (JS 30; see JS 17-34.)
23          A.     Plaintiff’s August 16, 2018 Testimony
24          Regarding previous work, Plaintiff explained that she last worked as a bus
25    driver. (AR 44.) She filed a worker’s compensation claim due to the “toll” that
26    sitting and driving took on her back. (Id.) She stopped working around 2010. (AR
27    45.) In 2015, she worked for In-Home Support Services for a few months. (AR 45-
28    46.) She explained that she would help make meals. (AR 45.) Plaintiff stopped

                                               4
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 5 of 24 Page ID #:1229



  1   working because her “disability just started happening more, like more chronic.”
  2   (AR 46.) She tried to get another job as a bus driver, but could not pass the test. (Id.)
  3   She did not look for any other kind of work. (AR 46-47.) Plaintiff also worked as a
  4   cashier. (AR 63.) She did not have to lift more than five pounds, and spent most of
  5   the day standing and walking. (AR 63-64.)
  6         Plaintiff rents a room from a friend. (AR 47.) She has a driver’s license. (Id.)
  7   Plaintiff and her sister drove 20 to 25 minutes to the hearing. (AR 47-48.) Her sister
  8   drove part of the way, and Plaintiff drove the other part. (AR 47.) Plaintiff explained
  9   that her hands get numb and hurt because of her carpal tunnel. (Id.)
10          Plaintiff explained that it takes her “a while” to get up because she has
11    difficulty sleeping through the night. (AR 48.) When she wakes, she sits up for a
12    minute before getting up because her feet tend to hurt a lot. (Id.) Once she begins
13    walking, she needs to hold onto something, like the wall, to prevent her from falling.
14    (AR 48-49.) She is able to shower on her own, but sometimes has difficulty dressing.
15    (AR 49.) Her son and his girlfriend help her put on clothes, and they help with
16    laundry.   (Id.)   Plaintiff reported that she stays in the house, unless she has
17    appointments. (Id.) When she has appointments, her medical service provider sends
18    a van for transportation. (Id.) Plaintiff spends her days at home with her son and his
19    girlfriend. (AR 49-50.) Plaintiff does not help with any of the chores, and everyone
20    cooks for themselves. (AR 50.) She prepares simple meals for herself, including
21    “microwave foods” and sandwiches. (Id.) Plaintiff goes to the store, and her son
22    helps her place the groceries in the basket. (AR 50-51.) She pushes the basket in
23    lieu of using her cane to walk. (AR 51.)
24          Plaintiff reported that she keeps busy by watching television, doing
25    crosswords, surfing the internet, and reading. (AR 51-52.) Plaintiff alternates
26    between laying down and sitting on a couch. (AR 51.)
27          Plaintiff noted that her conditions have worsened since she stopped working.
28    (AR 52-53.) She sees a chiropractor who said that Plaintiff’s back has worsened.

                                                 5
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 6 of 24 Page ID #:1230



  1   (AR 53.) Pain in her left knee prevents her from doing many things. (Id.) Plaintiff
  2   reported suffering from gout, for which she takes medication. (Id.) She also noted
  3   that post-surgery, she had foot pain. (Id.) Plaintiff has asthma, and carpal tunnel
  4   syndrome. (AR 54.)
  5         Plaintiff has used a cane for approximately six years. (AR 54.) She was given
  6   the cane when she underwent physical therapy as part of her worker’s compensation
  7   claim. (Id.) She uses the cane to walk longer distances when she goes out of the
  8   house, including when she goes to stores, and when she does to medical
  9   appointments. (AR 54-55.) Plaintiff is on approximately 11 medications, and reports
10    sleepiness as a side effect. (Id.) She explained that she cannot sleep through the
11    night, wakes up too early, and then wants to go back to sleep. (AR 56.) Her pain
12    pills are not helping, and she is waiting to go back to pain management. (AR 57.)
13    Plaintiff also underwent surgery, but she does not believe it was helpful because the
14    pain is still present. (AR 57-58.)
15          Plaintiff suffers from depression. (AR 54, 56.) She sees a psychologist two
16    times per month and takes medication. (Id.) Plaintiff noted that she is managing her
17    depression, but that every day is a new day. (Id.) She explained that anniversaries
18    and her father’s birthday are “harder” for her. (Id.)
19          As to her abilities, Plaintiff is able to stand for approximately five or ten
20    minutes, but she tends to take off her shoes and stands on one foot at a time. (AR
21    58.) She can walk between ten and 15 minutes and sit for five to ten minutes. (Id.)
22    She alternates between sitting and standing. (Id.) Plaintiff lays down between ten
23    and 13 hours during the day. (AR 59-60.) She can lift ten pounds. (AR 60.) She
24    experiences pain when she climbs stairs. (Id.) She is not able to bend down all the
25    way. (Id.) She cannot kneel or crouch. (AR 61.)
26          B.     Plaintiff’s January 5, 2016 Function Report
27          Plaintiff prepared a function report. (See AR 284-92.) Plaintiff reported that
28    she is limited in her ability to work due to consistent sharp and aching lower back

                                                 6
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 7 of 24 Page ID #:1231



  1   pain. (AR 284.) The pain radiates down to her feet, but the pain is greater on the left
  2   side. (Id.) She also experiences stiffness in her lower back. (Id.)
  3         Plaintiff reported that after she wakes up, she folds her blankets, eats, takes a
  4   shower, sits in a chair, watches television, eats again, takes a shower, and then goes
  5   to bed. (AR 285.) She does not take care of anyone else and does not take care of
  6   any pets. (Id.) Because of her condition, Plaintiff cannot sleep, she tosses and turns
  7   as she tries to get comfortable. (Id.)
  8         As to her personal care, Plaintiff explained that she has difficulty reaching her
  9   feet. (AR 285.) Similarly, she experiences difficulty taking showers when bending
10    and drying. (Id.) She also noted that it hurts to stand for a long time in the shower,
11    and her lower back, legs, and feet hurt. (Id.) Plaintiff also explained that her legs
12    and lower back hurt when she bends, stretches, or sits down. (Id.) She is “okay” to
13    feed herself. (Id.) She has difficulty using the toilet. (Id.) She does not need special
14    reminders to take care of personal needs and grooming. (AR 286.) She uses a daily
15    medication container and calendar to remind her to take her medicine. (Id.)
16          Plaintiff reported that she prepares her daily meals. (AR 286.) She prepares
17    sandwiches, soups, canned food, and frozen dinners. (Id.) Plaintiff explained that
18    since her conditions began, she is unable to stand long enough to cook a full meal.
19    (Id.) As to housework, Plaintiff is able to fold blankets and wash clothes. (Id.) It
20    takes her between two and three hours to wash clothing and only 15 minutes to fold
21    her blankets. (Id.) Plaintiff needs help or encouragement to do these things. (Id.)
22    She goes outside every day to check the mail. (AR 287.) When she goes out, she
23    drives, rides in a car, or rides a bicycle. (Id.) She can go out alone and can drive.
24    (Id.) She goes shopping in stores weekly to buy food, fruit, and vegetables. (Id.)
25    Plaintiff reported that she is able to pay bills, count change, handle a savings account,
26    and can use a checkbook and money orders. (Id.)
27          As to hobbies and interests, Plaintiff noted that she watches television daily.
28    (AR 288.) However, she explained that since onset of her conditions, she falls asleep

                                                 7
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 8 of 24 Page ID #:1232



  1   during movies and while watching television.            (Id.)    Plaintiff meets with her
  2   counselor once or twice per month. (Id.) She does not have any problems getting
  3   along with family. (AR 289.) She reported that since her conditions began, she is
  4   distant, is in her own world, is stressed, depressed, and in pain. (Id.)
  5           Plaintiff noted that her conditions affect her ability to lift, squat, bend, stand,
  6   reach, walk, sit, kneel, hear, climb stairs, and remember. (AR 289.) She also noted
  7   the conditions affect her ability to remember, complete tasks, concentrate, and follow
  8   instructions. (Id.) She is able to lift ten pounds. (Id.) She needs to use a cane or
  9   push a basket. (Id.) She can sit with a pillow in her back. (Id.) Plaintiff can pay
10    attention for a short period of time and does not finish what she starts. (Id.) She can
11    follow written instructions “okay,” but does not follow spoken instructions well
12    because she loses concentration. (Id.) She explained that depression gets in the way.
13    (Id.)
14            Plaintiff reported that she gets along well with authority figures. (AR 290.)
15    She does not handle stress well, because she gets emotional and starts crying. (Id.)
16    She feels stressed, confused, and overwhelmed by changes in her routine. (Id.)
17    Plaintiff explained that she is depressed because her husband murdered her father.
18    (Id.) She was prescribed a cane in 2011. (Id.) She uses the cane in stores or as extra
19    support to prevent her from falling or limping. (Id.) Plaintiff takes gabapentin,
20    tramadol, and baclofen, which cause drowsiness.                 (AR 291.)   Plaintiff also
21    experiences dizziness from baclofen and sertraline. (Id.)
22            C.    Applicable Legal Standards
23            In assessing the credibility of a claimant’s testimony regarding subjective pain
24    or the intensity of symptoms, the ALJ engages in a two-step analysis. Molina v.
25    Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citing Vasquez v. Astrue, 572 F.3d 586,
26    591 (9th Cir. 2009)). “First, the ALJ must determine whether the claimant has
27    presented objective medical evidence of an underlying impairment which could
28    reasonably be expected to produce the pain or other symptoms alleged.” Treichler v.

                                                   8
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 9 of 24 Page ID #:1233



  1   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting
  2   Lingenfelter, 504 F.3d at 1036) (internal quotation marks omitted). If so, and if the
  3   ALJ does not find evidence of malingering, the ALJ must provide specific, clear and
  4   convincing reasons for rejecting a claimant’s testimony regarding the severity of his
  5   symptoms. Id. The ALJ must identify what testimony was found not credible and
  6   explain what evidence undermines that testimony. Holohan v. Massanari, 246 F.3d
  7   1195, 1208 (9th Cir. 2001). “General findings are insufficient.” Lester, 81 F.3d at
  8   834.
  9          D.    Discussion
10           “After careful consideration of the evidence,” the ALJ found that Plaintiff’s
11    “medically determinable impairments could reasonably be expected to cause the
12    alleged symptoms,” but found that Plaintiff’s “statements concerning the intensity,
13    persistence and limiting effects of these symptoms are not entirely consistent with
14    the medical evidence and other evidence in the record.” (AR 17.) In finding
15    Plaintiff’s statements were not entirely consistent with the record, the ALJ relied on:
16    (1) lack of supporting objective medical evidence; (2) Plaintiff’s course of treatment;
17    and (3) inconsistencies with Plaintiff’s statements and day-to-day activities.3 (See
18    AR 17-22.) No malingering allegation was made, and therefore, the ALJ’s reasons
19    must be clear and convincing.
20                1.     Reason No. 1: Lack of Supporting Objective Medical Evidence
21           The ALJ found that “the evidence of record does not support the extent of
22    [Plaintiff’s] allegations.” (AR 21.)    The lack of supporting objective medical
23    evidence cannot form the sole basis for discounting testimony, but is a factor the ALJ
24    may consider in making a credibility determination. Burch, 400 F.3d at 681; Rollins
25    v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citing 20 C.F.R. § 404.1529(c)(2)).
26    3
        Plaintiff preemptively argues that “[t]o the extent the ALJ rejected [Plaintiff’s]
27    statements based on the opinions [of state agency consultants], the ALJ erred.” (JS
      15.) However, the Court’s review of the record finds that the ALJ did not reject or
28    discount Plaintiff’s statements based on the opinions of the state agency consultants.
                                                9
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 10 of 24 Page ID #:1234



  1         As to Plaintiff’s allegations regarding her lower back pain, the ALJ noted that
  2   Plaintiff had a 2012 worker’s compensation claim due to the gradual onset of lower
  3   back pain. (AR 17.) The ALJ identified November 2011 lumbosacral x-rays with
  4   normal results (see AR 381-82) and a 2012 MRI (see AR 377-78) documenting “disc
  5   bulging and congenitally foreshortened pedicles impinging the L5 roots in the lateral
  6   recesses without appreciable neuroforaminal stenosis in the lumbar spine.” (AR 17.)
  7   The ALJ noted that despite the findings in the 2012 MRI, an electrodiagnostic report
  8   of Plaintiff’s lower extremities was normal. (AR 18, citing AR 383.) Plaintiff sought
  9   treatment again in August 2015 and reported a “five-year history of low back pain
 10   and demonstrated tenderness to palpitation of the low spine.” (AR 18.) The same
 11   day Plaintiff exhibited a full range of motion and strength, and negative straight leg
 12   raises bilaterally. (Id.; see AR 446.) In discussing treatment, Plaintiff was cautioned
 13   that narcotics would not be prescribed for her lower back pain absent a “remarkable
 14   MRI” and she was referred to imaging services. (AR 447; see AR 18.) The ALJ
 15   further noted that Plaintiff was prescribed gabapentin and naproxen by a physician’s
 16   assistant, and was encouraged to stretch and exercise. (AR 18, citing AR 422, 614.)
 17         The ALJ pointed to a 2016 independent consultative examination. (AR 18;
 18   see AR 493.) Specifically, the ALJ noted that while Plaintiff endorsed chronic back
 19   pain, she did not appear to be in acute distress. (AR 18, citing AR 493-94.) Similarly,
 20   Plaintiff reported using a cane, but was able to stand briefly on her toes and heels,
 21   and could stand on one leg without using a cane. (AR 18, citing AR 495.) While
 22   Plaintiff reported experiencing pain when raising her right leg from a seated position,
 23   her left leg raising was normal. (Id.) The ALJ also noted that Plaintiff had “reduced
 24   flexion, but normal extension and normal lateral movement of the lumbar spine.”
 25   (Id.) During the examination Plaintiff had full strength in all major muscle groups,
 26   no sensory abnormality, and normal reflexes, but did have mildly reduced right
 27   quadricep strength. (Id.)
 28   ///

                                                10
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 11 of 24 Page ID #:1235



  1         The ALJ noted that Plaintiff had a “slip and fall” incident, but x-rays were
  2   normal, and she had normal motor function in her lower extremities with normal
  3   reflexes. (AR 18, citing AR 503-04, 560-75, 657.) Plaintiff was referred to physical
  4   therapy and a chiropractor for her chronic back pain and continued taking Cymbalta
  5   and gabapentin. (AR 18; see AR 652, 659.)
  6         The ALJ also pointed to a November 2016 MRI which did not reflect an acute
  7   abnormality. (AR 18, citing AR 728.) The ALJ noted that the MRI documented
  8   “degenerative changes including disc bulging with minimal to mild neuroforaminal
  9   narrowing at L4-L5, moderate narrowing of the central canal with no significant
 10   neuroforaminal narrowing at L4-L5, and the left facet joint abutting the left SI nerve
 11   root without significant canal narrowing at L5-Sl.” (AR 18, citing AR 687-88, 727.)
 12   Plaintiff’s alignment and signal were normal, and her visualized retroperitoneal
 13   structures were unremarkable. (Id.) Notably, the ALJ pointed to records where
 14   Plaintiff “was encouraged to maintain daily activity, stretch, use ice and heat, and a
 15   medium-firm mattress.” (AR 18, citing AR 883.)4
 16         Records from 2017 documented Plaintiff’s steady gait and note that she had
 17   not undergone physical therapy. (AR 18, citing AR 1032, 1075.) The ALJ also
 18   pointed to records documenting that Plaintiff stopped attending pain management
 19   from May to September 2017 because her “narcotics were discontinued due to
 20   irregularities on drug urine screens including the absence of prescribed medication
 21   and positive result for heroin, though she denied these findings.” (AR 18-19, citing
 22   AR 717, 723, 736.) In October 2017, Plaintiff was found to have a normal range of
 23   4
        The ALJ points to three other records. (AR 18; see AR 703, 719, 721.) However,
 24   those documents do not support the ALJ’s statement. The ALJ cited to a page with
 25   three websites listed. (AR 703.) The ALJ also pointed to a generic letter issued to
      “LAGS Medical Center Patient[s]” informing them of the Drug Enforcement
 26   Agency’s mandate ordering that the amount of opioid medication manufactured be
 27   reduced by 25 percent or more. (AR 719.) Lastly, the ALJ cited to a letter from
      Plaintiff to the Medical Board of California in which Plaintiff discuses her treatment
 28   and a physician’s refusal to provide medication. (AR 721; see AR 722.)
                                               11
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 12 of 24 Page ID #:1236



  1   motion of her extremities, intact neurovascular function, and was referred to a
  2   chiropractor. (AR 19, citing AR 812; see AR 811.) The ALJ also pointed to
  3   Plaintiff’s emergency room visit in December 2017, where Plaintiff reported 8/10
  4   back pain, but she did not appear to be in acute distress. (AR 19, citing AR 915.)
  5   Plaintiff reported tenderness, but “there was no palpable step off or mass,” she had a
  6   steady gait, full motor strength, and intact sensation. (Id.) She reported that she was
  7   no longer in pain management because she was no longer receiving treatment through
  8   worker’s compensation and because of the “way she was being treated.” (Id.)
  9   Plaintiff was given pain medication, and walked out of the emergency department
 10   without assistance when she was discharged. (AR 19, citing AR 916.) At a follow
 11   up appointment, Plaintiff was given Tylenol with codeine and referred to a
 12   chiropractor, but the ALJ noted that the record indicates Plaintiff did not agree to a
 13   pain management plan. (AR 19, citing AR 788.)
 14         The ALJ found Plaintiff’s 2018 records were similar and pointed to records
 15   documenting Plaintiff’s normal strength, muscle tone, and reflexes, and lack of acute
 16   distress. (AR 19, citing AR 731, 738, 745, 764, 903, 1102, 1106.) However, the ALJ
 17   did point to an April 2018 MRI documenting “degenerative changes between L3-
 18   L5.” (AR 19; see AR 897.) The ALJ also noted that in March 2018, Plaintiff became
 19   upset with a new physician when she was denied “narcotics before undergoing a drug
 20   screen.” (AR 19, citing AR 743.) Plaintiff “declined to provide a urine sample and
 21   threatened to report the physician.” (Id.) Additionally, the ALJ relied on emergency
 22   department records from April 2018 where Plaintiff was “ambulatory with a steady
 23   gait, and her back was nontender to palpitation.” (AR 19, citing AR 903.) She
 24   reported that she was out of pain medication, was given Toradol, and released. (Id.)
 25   At a follow-up appointment, Plaintiff alleged “radiating pain,” but “denied weakness
 26   or numbness, and demonstrated normal strength, muscle tone, reflexes, sensation,
 27   coordination, gait and station on examination.” (AR 19, citing AR 738.) As to
 28   treatment, Plaintiff was advised that the main treatment, other than physical therapy,

                                                12
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 13 of 24 Page ID #:1237



  1   was weight loss, and the doctor noted that she would not recommend narcotics “due
  2   to high risk history and mental illness comorbidity.” (AR 738; see AR 19.) In June
  3   2018, Plaintiff went to a walk-in clinic alleging increased low back pain, “but did not
  4   appear to be in acute distress, demonstrated normal strength, and was not considered
  5   a fall risk.” (AR 19, citing AR 1102, 1106.) She was prescribed hydrocodone. (Id.)
  6         Ultimately, the ALJ reasoned that while Plaintiff “has a long history of low
  7   back pain associated with reduced range of motion of the low back with intermittent
  8   radiating symptoms,” Plaintiff “is not a surgical candidate, has rejected
  9   recommended treatments, repeatedly discontinued pain management due to
 10   irregularities, and instead sought narcotic medications at urgent care clinics contrary
 11   to medical advice.” (AR 21, citing AR 736, 743, 824, 1102, 1106.) Additionally,
 12   the ALJ found that despite complaints of acute and chronic pain, Plaintiff “did not
 13   appear to be in distress.” (AR 21, citing AR 493-94, 905, 1102, 1106, 1122.)
 14         As to Plaintiff’s foot pain, Plaintiff was treated for plantar fascial fibromatosis
 15   beginning in 2015. (AR 19, citing AR 447.) The ALJ noted that Plaintiff reported
 16   experiencing heel pain and was treated with a steroidal injection. (Id.) Plaintiff was
 17   diagnosed with tendinitis and plantar fasciitis in late 2015. (AR 19, citing AR 489.)
 18   The ALJ identified records where Plaintiff reported foot pain when she walked or
 19   stood for long periods and was unable to perform a heel rise on one foot. (Id.)
 20   However, the ALJ relied on Plaintiff’s good muscle strength of all foot prime movers,
 21   her ankle with adequate muscle tone and symmetry, full and fluid range of motion of
 22   all joints from her ankle to her toes without crepitation, and normal coordination,
 23   sensation and circulation. (AR 19-20, citing AR 488-89.) The ALJ pointed to 2016
 24   x-rays showing calcanea spurs, but noted that results were otherwise normal and did
 25   not have evidence of fracture, dislocation, or foreign body. (AR 20, citing AR 692,
 26   707, 710, 987.) The “adjacent soft tissues [were] unremarkable.” (AR 710; see AR
 27   20.) Plaintiff was treated with injections until June 2017, when she underwent
 28   bilateral endoscopic plantar fasciotomies. (AR 20, citing AR 857, 883.) The ALJ

                                                13
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 14 of 24 Page ID #:1238



  1   noted that despite Plaintiff’s noncompliance with post-surgery instructions, Plaintiff
  2   did not develop persistent complications. (AR 20, citing AR 841.)
  3         Accordingly, the ALJ found that Plaintiff’s statements regarding her feet had
  4   “resolved surgically” and that despite her reports of no improvement, Plaintiff
  5   reported that the pain had improved. (AR 21, citing AR 831.) Moreover, the ALJ
  6   relied on Plaintiff’s inconsistent use of a cane, reports of a normal, independent gait,
  7   and normal examination results showing Plaintiff “retained grossly intact strength,
  8   sensation, reflexes and circulation in the lower extremities.” (AR 21, citing AR 488-
  9   89, 495, 503-04, 560-75, 657, 731, 738, 745, 764, 812, 823, 828, 832, 903, 915, 1102,
 10   1106.)
 11         As to Plaintiff’s carpal tunnel syndrome, the ALJ noted that Plaintiff “only
 12   intermittently endorsed symptoms and demonstrate[d] normal functioning other than
 13   decreased sensation on examination.” (AR 20, citing AR 731.) While the ALJ
 14   pointed to records documenting that Plaintiff wore a wrist brace (AR 883) and noted
 15   that complaints of bilateral hand pain and numbness were confirmed by
 16   electrodiagnostic testing showing bilateral carpal tunnel (AR 729), the ALJ relied on
 17   Plaintiff’s intact grip strength and deep tendon reflexes (AR 494-96). (AR 20.)
 18   Additionally, the ALJ relied on the fact that “[t]here is little reference to the condition
 19   for nearly a year, when [Plaintiff] was given wrist braces.” (Id., citing AR 812.)
 20   Again in 2018, Plaintiff reported a “multiyear history of carpal tunnel syndrome,”
 21   yet had a full range of motion without atrophy and normal reflexes bilaterally. (AR
 22   20, citing AR 690, 731, 757.) The ALJ compared records from December 2016 and
 23   April 2018, and recognized that Plaintiff exhibited a decreased sensation to light
 24   touch and pinpricks. (AR 20, citing AR 690, 731.) The ALJ also noted that Plaintiff
 25   was given “a referral for a surgical evaluation without further development.” (AR
 26   20; see AR 731.)        Thus, the ALJ reasoned that Plaintiff’s allegations were
 27   inconsistent with the record showing only intermittent complaints and normal results
 28   ///

                                                  14
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 15 of 24 Page ID #:1239



  1   indicating intact grip strength, coordination, and reflexes. (AR 21, citing AR 494-
  2   96, 690, 731, 757.)
  3         As to Plaintiff’s mental health, the ALJ noted that Plaintiff reported depression
  4   and anxiety in August 2015. (AR 20, citing AR 443, 446, 594.) The ALJ reasoned
  5   that notwithstanding Plaintiff’s reports, she had adequate grooming, cooperative
  6   attitude, good eye contact during year-long treatment, and reported “some
  7   improvement from an antidepressant.”           (AR 20, citing AR 594-671, 675.)
  8   Additionally, Plaintiff was talkative and insightful regarding her symptoms (AR
  9   594), and “demonstrated linear thought processes with unremarkable content and was
 10   free of perceptual disorders or suicidality” (AR 610, 617). (AR 20.) Similarly,
 11   Plaintiff had “appropriate mental status for her age, was alert and cooperative, and
 12   exhibited full mood and affect, normal eye contact, and good judgment and insight.”
 13   (AR 20; see AR 589, 1075.)
 14         The ALJ also pointed to a March 2016 examination in which Plaintiff
 15   presented intact mental status, was punctual, fully oriented, and appropriately dressed
 16   and groomed. (AR 20, citing AR 508; see AR 507-10.) Plaintiff was diagnosed with
 17   major depressive disorder with anxious distress. (AR 509; see AR 20.) Plaintiff also
 18   had “intact speech, fund of knowledge, recall, abstraction, attention, concentration,
 19   judgment, and insight, and was able to perform calculations without difficulty.” (AR
 20   20, citing AR 509). Moreover, there was no evidence that Plaintiff had thought or
 21   perceptual abnormality. (AR 20, citing AR 508.)
 22         In 2017, Plaintiff was diagnosed with mild depression, but did not meet the
 23   criteria for posttraumatic stress disorder. (AR 21, citing AR 815.) However, the ALJ
 24   noted that Plaintiff had “a normal appearance, good eye contact, appropriate speech,
 25   good to fair judgment, intact thought processes and unremarkable thought content,
 26   and was free of perceptual disorders.” (AR 21, citing AR 741, 748, 754, 767, 781,
 27   788, 808, 815.) Additionally, Plaintiff was cooperative, had appropriate mental
 28   status and intact cognition, and had declined medication for anxiety. (AR 21, citing

                                                15
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 16 of 24 Page ID #:1240



  1   AR 731, 808, 940, 1102.) Plaintiff also reported that “she felt better when she kept
  2   herself busy and found it to be an effective coping skill.” (AR 21, citing AR 772.)
  3   Ultimately, in finding that the evidence did not support the extent of Plaintiff’s
  4   allegations, the ALJ relied on records depicting that Plaintiff “routinely demonstrated
  5   appropriate mental status, appearance, behavior, and thoughts, and intact cognition,
  6   attention, judgment and insight.” (AR 21, citing AR 507-10, 594-671, 675, 731, 808,
  7   940, 1075, 1102.)
  8         Plaintiff contends that “[a] review of the ALJ’s references to the medical
  9   evidence raises the question of whether the ALJ properly considered the record as a
 10   whole when evaluating [Plaintiff’s] symptom testimony.” (JS 8.) In support of her
 11   position, Plaintiff cites to medical records which the ALJ allegedly omitted from his
 12   analysis. (See JS 10-14.) However, an ALJ is “not required to discuss every piece
 13   of evidence” in making a disability determination. Hiler v. Astrue, 687 F.3d 1208,
 14   1212 (9th Cir. 2012) (quoting Howard v. Barnhart, 341 F.3d 1006, 1012 (9th
 15   Cir.2003)). Notably, the ALJ did discuss some of the treatment records that Plaintiff
 16   contends the ALJ ignored, (see AR 18-21; see also JS 12, citing AR 710, 757, 811,
 17   883; JS 13, citing AR 657, 811, 824; JS 14, citing AR 617, 754), which suggests that
 18   the ALJ reviewed the record in its entirety and rendered a decision based upon
 19   consideration of all of the evidence. Additionally, while Plaintiff may disagree with
 20   the ALJ’s interpretation, “it is the ALJ’s responsibility to resolve conflicts in the
 21   medical evidence and ambiguities in the record.” Otanez v. Saul, No. EDCV 19-
 22   00300-JEM, 2020 WL 70886, at *8 (C.D. Cal. Jan. 7, 2020) (citing Andrews v.
 23   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). Finally, Plaintiff has not shown that
 24   the evidence she cites is significant or probative. See Howard, 341 F.3d at 1012
 25   (“ALJ is not required to discuss evidence that is neither significant nor probative”).
 26         The Court finds that the ALJ thoroughly considered Plaintiff’s medical records
 27   (see AR 17-21) and found that the evidence did not support the extent of Plaintiff’s
 28   allegations (see AR 21). See Reddick, 157 F.3d at 725. Throughout the decision, the

                                                16
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 17 of 24 Page ID #:1241



  1   ALJ relies on medical records documenting normal examination results, which the
  2   ALJ was allowed to rely on in assessing Plaintiff’s testimony. See Garza v. Astrue,
  3   380 F. App’x 672, 674 (9th Cir. 2010) (finding that an ALJ properly considered a
  4   claimant’s normal exam findings when noting a lack of objective medical evidence
  5   to support the claimant’s allegations); see also Margolis v. Berryhill, No. CV 17-
  6   5047 SS, 2018 WL 3129775, at *10 (C.D. Cal. June 22, 2018) (holding that ALJ may
  7   rely on normal and unremarkable examinations in discounting a claimant’s subjective
  8   testimony). Additionally, the ALJ was allowed to rely on reports of Plaintiff’s
  9   improved conditions (see AR 772, 831). See De Herrera v. Astrue, 372 F. App’x
 10   771, 774 (9th Cir. 2010) (finding that an ALJ properly considered a claimant’s
 11   improved condition with treatment in discounting a claimant’s complaints of
 12   debilitating pain); Huntsman v. Colvin, No. EDCV 13-1300 JC, 2014 WL 808020, at
 13   *9 (C.D. Cal. Feb. 28, 2014) (holding that ALJ may rely on medical records reflecting
 14   improvement over time and refusing to “second guess the ALJ's reasonable
 15   interpretation of this medical evidence which is supported by substantial evidence in
 16   the record.”).
 17         While there may be other evidence in the records which supports Plaintiff’s
 18   position, the ALJ was allowed to weigh the multiple normal examination results and
 19   documented improvement in finding Plaintiff’s testimony was not supported by the
 20   medical evidence. Where, as here, the evidence might be susceptible to more than
 21   one rational interpretation, the ALJ’s decision should be upheld. See Ryan, 528 F.3d
 22   at 1198 (citing Burch, 400 F.3d at 679); see Robbins, 466 F.3d at 882 (“If the
 23   evidence can support either affirming or reversing the ALJ’s conclusion, we may not
 24   substitute our judgment for that of the ALJ.”). Thus, lack of supporting objective
 25   medical evidence was a specific, clear and convincing reason for discounting
 26   Plaintiff’s statements concerning pain, symptoms, and level of limitation.
 27   ///
 28   ///

                                               17
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 18 of 24 Page ID #:1242



  1               2.     Reason No. 2: Plaintiff’s Course of Treatment
  2         In finding Plaintiff’s statements were not entirely consistent with the evidence,
  3   the ALJ relied on the fact that, despite Plaintiff’s complaints of low back pain,
  4   Plaintiff was not a candidate for surgery. (AR 17, citing AR 1122.) “Impairments
  5   that can be controlled effectively with medication are not disabling for the purpose
  6   of determining eligibility” for benefits. Warre v. Comm’r of Soc. Sec. Admin., 439
  7   F.3d 1001, 1006 (9th Cir. 2006). The ALJ relied on a December 2013 evaluation in
  8   which a qualified medical evaluator, Stephen P. Suzuki, M.D., opined that Plaintiff
  9   was not a surgical candidate and “overall follow-up would best be managed by a pain
 10   management physician.” (AR 1122.) Plaintiff notes that the “report was prepared
 11   nearly five years before the ALJ’s decision” and Plaintiff’s condition had
 12   deteriorated. (JS 10.) Instead, Plaintiff points to a January 2018 treatment note in
 13   which spinal injections were recommended, with the possibility of surgery and
 14   Plaintiff “expressed that she is very much against surgery” (AR 769). (JS 11.) While
 15   Plaintiff suggests that the ALJ relied on outdated medical evidence, the December
 16   2013 evaluation is from the relevant time period as Plaintiff alleged an onset date of
 17   February 12, 2012. (See AR 13.) Moreover, the ALJ relied on multiple instances in
 18   which Plaintiff’s back pain was treated with conservative treatment, including
 19   physical therapy referrals, chiropractor referrals, stretches, exercise, non-narcotic
 20   medication, use of ice and heat, and a medium-firm mattress. (AR 17-20; see AR
 21   370-71, 423, 615, 652, 883).
 22         The ALJ also relied on the fact that Plaintiff rejected recommended treatments
 23   and was noncompliant. (See AR 17-20.) When assessing a claimant’s credibility, an
 24   ALJ may consider an unexplained or inadequately explained failure to follow a
 25   prescribed course of treatment. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.
 26   1996); Burch, 400 F.3d at 68. As to Plaintiff’s back pain complaints, the ALJ noted
 27   that Plaintiff rejected recommended treatments and was noncompliant with pain
 28   management. (AR 17, citing AR 736, 743, 824, 1102, 1106, 1122.) The ALJ relied

                                               18
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 19 of 24 Page ID #:1243



  1   on reports that Plaintiff was not on pain medication and declined injections. (Id.,
  2   citing AR 601.)     Plaintiff contends that the ALJ must consider the reason an
  3   individual does not comply with recommended treatment and that the ALJ did not
  4   provide an explanation. (JS 10.) However, later in the decision, the ALJ goes on to
  5   note that Plaintiff was treating her plantar fasciitis with cortisone injections, even
  6   though she had rejected injections for her back because she did not like the idea of
  7   shots. (AR 743.) While fear of injections or of undergoing a certain procedure may
  8   be a reasonable explanation for declining treatment, Plaintiff’s acceptance of
  9   cortisone injections casts doubt on Plaintiff’s explanation that she does not like shots.
 10         Plaintiff also stopped attending pain management “after her narcotics were
 11   discontinued due to irregularities on drug urine screens including the absence of
 12   prescribed medication and a positive result for heroin, though she denied these
 13   findings.” (AR 19, AR 717, 723, 736.) Plaintiff argues that the ALJ failed to explain
 14   how a toxicology report documenting the presence of heroin warrants discounting
 15   Plaintiff’s claims and contends that the drug use is in question. (JS 9.) However,
 16   Plaintiff ignores that the ALJ did not rely solely on the toxicology report, in which
 17   Plaintiff tested positive for heroin and her prescribed medications did not appear.
 18   (See AR 19.) In December 2017, Plaintiff had still not agreed to a pain management
 19   plan. (AR 19, citing AR 788; see AR 787.) The ALJ also relied on an April 20, 2018
 20   treatment note in which the physician explained that she would not prescribe any pain
 21   medication and would need a baseline urine drug screen. (AR 19, citing AR 743.)
 22   Plaintiff became upset and refused to provide a urine sample. (Id.) Plaintiff’s delay
 23   in submitting to a pain management plan, refusal to provide a urine sample, and the
 24   toxicology report showing the absence of Plaintiff’s prescribed medication suggest
 25   that Plaintiff’s symptoms were not as debilitating as she alleged. See Henderson v.
 26   Colvin, No. 6:13-CV-01184-PK, 2015 WL 1549007, at *12 (D. Or. Apr. 7, 2015)
 27   (holding ALJ’s credibility determination was proper where toxicology report was
 28   negative for the medication claimant was prescribed); see also Gonzales v. Colvin,

                                                 19
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 20 of 24 Page ID #:1244



  1   No. EDCV 12-00372-MAN, 2013 WL 2445210, at *5 (C.D. Cal. June 5, 2013)
  2   (finding ALJ properly discredited claimant where noncompliance was a result of
  3   being dropped from mental health and substance abuse programs due to missed
  4   meetings).
  5         Similarly, as to the Plaintiff’s complaints regarding her feet, the ALJ noted that
  6   Plaintiff was “fitted for orthotics,” but failed to follow up and was discharged. (AR
  7   20, citing AR 486, 524-25.) The ALJ did note that Plaintiff underwent surgery,
  8   however, she was noncompliant with the postsurgical instructions. (AR 20, citing
  9   AR 841.) The ALJ also reasonably relied on Plaintiff’s failure to follow up on a
 10   referral for surgical evaluation of her carpal tunnel syndrome (AR 20, citing AR 690,
 11   731). See Austin v. Berryhill, No. 1:16-CV-02035-JO, 2018 WL 1095555, at *4 (D.
 12   Or. Feb. 15, 2018) (finding ALJ properly drew an adverse inference from claimant
 13   declining treatments, including surgery, that would alleviate symptoms).
 14         Accordingly, the Court finds that this was a clear and convincing reason,
 15   supported by substantial evidence, to discount Plaintiff’s subjective symptom
 16   testimony. See Orn, 495 F.3d at 638.
 17                3.     Reason No. 3: Inconsistencies with Plaintiff’s statements and
 18                       day-to-day activities
 19         The ALJ found that “some of [Plaintiff’s] statements and day-to-day activities
 20   [were] inconsistent with the extent of her allegations.” (AR 22.) First, the ALJ
 21   reasoned that while Plaintiff alleged disability beginning in 2012, she worked as a
 22   caretaker in 2015 until she moved. (AR 22, citing AR 493.) Plaintiff contends that
 23   “it is unclear how [Plaintiff’s] limited caretaking activity constitutes an inconsistency
 24   with her alleged level of activity.” (JS 14.) Plaintiff’s caretaking consisted of two
 25   hours per day, six days per week. (Id.)          Based on this level of activity, it was
 26   reasonable for the ALJ to conclude that Plaintiff’s work as a caretaker suggested her
 27   symptoms were not as severe as alleged. See Hunt v. Colvin, No. EDCV 12-1117
 28   AN, 2013 WL 1969401, at *4 (C.D. Cal. May 13, 2013) (finding “ALJ properly

                                                  20
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 21 of 24 Page ID #:1245



  1   inferred that Plaintiff's continued work indicated she was not as physically limited as
  2   she purported to be”); see also Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir.
  3   2001) (holding an ALJ may consider inconsistent statements by a claimant in
  4   assessing his credibility).
  5         Second, the ALJ found Plaintiff’s day-to-day activities were inconsistent with
  6   the extent of her allegations. (AR 22.) Inconsistencies between symptom allegations
  7   and daily activities may act as a clear and convincing reason to discount a claimant’s
  8   credibility. See Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Bunnell
  9   v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991). But a claimant need not be utterly
 10   incapacitated to obtain benefits. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
 11         The mere ability to perform some tasks is not necessarily indicative of an
 12   ability to perform work activities because “many home activities are not easily
 13   transferable to what may be the more grueling environment of the workplace, where
 14   it might be impossible to periodically rest or take medication.” Fair, 885 F.2d at 603;
 15   see also Molina, 674 F.3d at 1112-13 (the ALJ may discredit a claimant who
 16   “participat[es] in everyday activities indicating capacities that are transferable to a
 17   work setting”). For example, a claimant’s ability to watch television is not an activity
 18   that is easily transferable to the workplace. See Orn, 495 F.3d at 639 (finding that
 19   “reading, watching television, and coloring in coloring books are activities that are
 20   so undemanding that they cannot be said to bear a meaningful relationship to the
 21   activities of the workplace”).
 22         However, the ALJ may also rely on a claimant’s “daily activities to form the
 23   basis of an adverse credibility determination” where the activities contradict the
 24   claimant’s other testimony. Orn, 495 F.3d at 639; see Burkett v. Berryhill, 732 F.
 25   App’x 547, 552 (9th Cir. 2018) (“While transferability of skills to a work setting is
 26   one way in which an ALJ may consider a claimant’s daily activities, an ALJ may also
 27   discount claimant testimony where reported daily activities contradict the claimant’s
 28   alleged extent of her limitations.”).

                                                21
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 22 of 24 Page ID #:1246



  1         Here, the ALJ found several of Plaintiff’s claims were inconsistent with
  2   Plaintiff’s activities. (See AR 22.) The ALJ discounted Plaintiff’s statements
  3   because the records showed Plaintiff engaged in activities that exceed the degree of
  4   limitation alleged. (Id.) Specifically, the ALJ reasoned that Plaintiff’s reported
  5   limitations, including back pain, foot pain, and carpal tunnel syndrome, and
  6   statements that she spent all day in bed were inconsistent with Plaintiff’s ability “to
  7   ‘move all of her stuff’ to her daughter’s house.” (AR 22 (quoting AR 648).) The
  8   ALJ also relied on Plaintiff’s ability to do her own laundry, fold blankets, wash
  9   dishes, prepare simple meals, handle magazines, highlight passages, and fill
 10   crossword puzzles despite her alleged back pain, foot, pain and carpal tunnel
 11   syndrome. (AR 22, citing AR 51-52, 285-86, 493, 507.)
 12         Similarly, the ALJ reasoned that Plaintiff’s daily activities were inconsistent
 13   with her allegations of depression and anxiety as she “maintains intact cognition and
 14   remains socially connected with others.” (AR 22.) Specifically, the ALJ relied on
 15   Plaintiff’s ability to live with friends, family, and with a partner. (Id., citing AR 507,
 16   649,774.)    Additionally, the ALJ noted that Plaintiff visits friends and others
 17   regularly, she attends church and court hearings, attends medical appointments, shops
 18   in stores, and does not need reminders or a companion. (AR 22, citing AR 287-88,
 19   507, 594, 660, 740.) Plaintiff does not report having issues getting along with others
 20   and reported that she has never lost a job due to interpersonal issues. (AR 22, citing
 21   AR 289-90.) Plaintiff also has a driver’s license, is able to drive alone, plays games,
 22   solves puzzles, reads, watches television and movies, and is able to pay bills, count
 23   change, and manage bank accounts. (AR 22, citing AR 288-90, 766.) The ALJ also
 24   noted that Plaintiff did “not need reminders to maintain her personal grooming, and
 25   is able to use calendar and pill container to manage her daily medications.” (AR 22,
 26   citing AR 286.)
 27         First, Plaintiff contends that the ALJ erred in relying on Plaintiff moving her
 28   possessions to her daughter’s house, because there is no indication that Plaintiff

                                                 22
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 23 of 24 Page ID #:1247



  1   “moved heavy objects or furniture or needed a moving truck to get her ‘stuff’ around
  2   after a domestic dispute.” (JS 14-15.) “An ALJ errs when he or she mischaracterizes
  3   a claimant’s testimony by ignoring reports that daily activities are conducted with
  4   assistance, with great pain, or with limitation-related disruptions.” Furtado v. Colvin,
  5   No. 13-CV-04063-HRL, 2017 WL 1365208, at *3 (N.D. Cal. Apr. 14, 2017) (citing
  6   Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014); see also Duenas v. Berryhill,
  7   No. ED CV 17-00193-DFM, 2018 WL 1470514, at *4 (C.D. Cal. Mar. 23, 2018)
  8   (“Evidence of a claimant’s daily activities cannot be used to discredit a treating
  9   physician’s opinion when the nature of those activities is unclear.”). Plaintiff is
 10   correct that the record does not establish what “moving” to her daughter’s house
 11   entailed. However, because the ALJ went on to rely on additional evidence in
 12   determining that Plaintiff’s activities were inconsistent with her statements regarding
 13   her physical impairments, this error was harmless. See Batson v. Comm’r of Soc.
 14   Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (finding that ALJ’s error in
 15   assuming claimant was sitting while watching television was harmless where there
 16   was additional evidence supporting the ALJ’s credibility determination.)
 17         Second, Plaintiff contends that the ALJ “fail[ed]to explain how the cited to
 18   activities are inconsistent with [Plaintiff’s]statements concerning her impairment and
 19   with a disability.” (JS 15.) However, as discussed above, the ALJ properly cited
 20   numerous examples identifying inconsistencies between Plaintiff’s testimony and the
 21   activities she engaged in. See Burkett, 732 F. App’x at 552 (finding ALJ did not err
 22   in relying on claimant’s activities where “ALJ cited examples in the record
 23   illustrating inconsistencies between [claimant’s] testimony concerning the limiting
 24   effects of her symptoms and her activities”).
 25         Accordingly, this was a specific, clear and convincing reason for discounting
 26   Plaintiff’s subjective symptom testimony. See Cleveland v. Astrue, No. CV 09-
 27   4852SS, 2010 WL 1678294, at *11 (C.D. Cal. Apr. 23, 2010) (“ALJ properly found
 28   ///

                                                23
Case 5:19-cv-02156-RAO Document 18 Filed 07/22/20 Page 24 of 24 Page ID #:1248



  1   that the degree of daily activities in combination with [claimant’s] work after his
  2   alleged onset date . . . cast doubt on Plaintiff's assertion that he is totally disabled).
  3          E.     Conclusion
  4          In sum, the Court finds that the ALJ gave specific, clear and convincing
  5   reasons for discounting Plaintiff’s subjective symptom testimony.
  6   V.     CONCLUSION
  7          IT IS ORDERED that Judgment shall be entered AFFIRMING the decision of
  8   the Commissioner denying benefits.
  9          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
 10   Order and the Judgment on counsel for both parties.
 11
 12   DATED: July 22, 2020
                                                ROZELLA A. OLIVER
 13
                                                UNITED STATES MAGISTRATE JUDGE
 14
 15
 16
                                              NOTICE
 17
      THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
 18   LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  24
